           Case 3:20-cv-18322-BRM-DEA Document 3 Filed 12/08/20 Page 1 of 1 PageID: 73

AO 120 (Rev. 08/10)

                              Mail Stop 8                                               REPORT ON THE
              Director of the U.S. Patent and Trademark                         FILING OR DETERMINATION OF AN
TO:                              Office                                         ACTION REGARDING A PATENT OR
                             P.O. Box 1450                                                TRADEMARK
                     Alexandria, VA 22313−1450

       In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
                     filed in the U.S. District Court for the District of New Jersey on the following:
                  ____ Trademarks or X Patents. ( ____ the patent action involves 35 U.S.C. § 292.)

DOCKET NO.            DATE FILED                                    U.S. DISTRICT COURT
3:20−cv−18322−BRM−DEA 12/8/2020                                     TRENTON, NJ
PLAINTIFF                                                           DEFENDANT
PAR PHARMACEUTICAL, INC.                                            AMNEAL EU, LIMITED



     PATENT OR                   DATE OF PATENT                             HOLDER OF PATENT OR TRADEMARK
  TRADEMARK NO.                  OR TRADEMARK
1 10844435 B1                       11/24/2020                                              SAJI VIJAYAN
2
3
4
5

             In the above−−entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED     INCLUDED BY

                                                      ___ Amendment        ___ Answer         ___ Cross Bill        ___ Other Pleading
      PATENT OR                  DATE OF PATENT                             HOLDER OF PATENT OR TRADEMARK
    TRADEMARK NO.                OR TRADEMARK
1
2
3
4
5

            In the above−−entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                   (BY) DEPUTY CLERK                                          DATE
   William T. Walsh                                         s/ Michaela Gravelle                                    12/8/2020

Copy 1−−Upon initiation of action, mail this copy to Director Copy 3−−Upon termination of action, mail this copy to Director
Copy 2−−Upon filing document adding patent(s), mail this copy to Director Copy 4−−Case file copy
